Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 11/1/2022.
In the Instant Amendment, Claim(s) 1 and 20-23 has/have been amended; Claim(s) 26 has/have been added; Claim(s) 1 and 20-23 is/are independent claims. Claims 1-26 have been examined and are pending in this application.

Response to Arguments
The claim interpretations of the language “combine…with…” in claims 1 and 21 are withdrawn because of the amendment removing the language.
The 102 rejections of claims 1 and 21 being anticipated by Oogami under the second interpretation are withdrawn because of the amendment to the first wherein clause.

Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive.
The Applicant is arguing in the remarks (pages 9-11) that The distinguishable feature of the claimed invention (i.e., claim 1) includes, "wherein when using the first photographing method, speed of the focus lens is based on read time of the sensor". Neither Oogami nor Matsunaga discloses the distinguishable feature of the claimed invention as described above. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Oogami in the combination of Oogami and Bouchard does teach wherein when using the first photographing method, speed of the focus lens is based on read time of the sensor (Fig. 10B; para. 0067; the velocity/speed of the focus lens is based on a frame rate of the sensor when using the “driving release” focus bracketing method) as claimed in claims 1, 20, 22 and 23.
Moreover, Matsunaga only needs to teach one of the first feature or the second feature as claimed in claims 20 and 23 (presented in the 102 rejection). The newly added feature in claims 20 and 23 is directed to the first feature. Because Matsunaga does teach the second feature as presented in the 102 rejection, Matsunaga does teach the features as claimed in claims 20 and 23.
Furthermore, the Applicant is also arguing that Applicant submits that nowhere in Bouchard discloses the distinguishable feature of the claimed invention, which is, "wherein when using the first photographing method, speed of the focus lens is based on read time of the sensor". 
While Bouchard is not currently used to address the feature, the Examiner respectfully submits that Bouchard does also teach wherein when using the first photographing method, speed of the focus lens is based on read time of the sensor (para. 0082; the speed of the focus lens is based on a frame rate of the sensor when using the “driving release” focus bracketing method as shown in Figs. 2B, 3D).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga (US 2019/0089908 A1).
Regarding claim 20, Matsunaga teaches An apparatus (Figs. 1-6) comprising:
at least one memory configured to store instructions;
at least one processor in communication with the at least one memory and configured to execute the instructions (Figs. 1-6) to:
perform second detection (Figs. 2, 4; paras. 0058-0065; detecting “information acquired” in figure 4 at steps S3-S7 of fig. 2);
an optical system configured to perform 
a monitor configured to display 
wherein the at least one processor further executes instructions to generate the first combined image based on a plurality of first images at different in-focus positions captured by using the first photographing method (as “a first feature” which is treated as optional), or
wherein the optical system reads a sensor, while keeping the drive of a focus lens, to acquire the plurality of first images by using the first photographing method (this feature narrowing down the optional first feature above), and stops the focus lens at different positions and reads the sensor a plurality of times to acquire the plurality of second images by using the second photographing method (Figs. 2, 6; paras. 0058-0065), and 
wherein when using the first photographing method, speed of the focus lens is based on read time of the sensor (this feature narrowing down the optional first feature above).

Regarding claim 21, Matsunaga teaches wherein the at least one processor further executes instructions to, in the second detection, detect a user operation, or detect an angular velocity, or detect whether a tripod is attached to the apparatus, or detect a motion vector based on images captured by the optical system (Figs. 2, 4; S3).

Regarding claim 23, claim 23 reciting features corresponding to claim 20 is also rejected for the same reasons presented above in claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 9-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oogami (US 2018/0172949 A1) in view of Bouchard et al (US 2021/0158496 A1).
Regarding claim 1, Oogami teaches An apparatus (Figs. 1, 10) comprising:
at least one memory configured to store instructions;
at least one processor in communication with the at least one memory and configured to execute the instructions (Figs. 1, 10’s; paras. 0102-0107) to:
receive a photographing instruction (Fig. 10C; paras. 0102-0107; receiving a photographing instruction to switch between a first focus bracketing method by “intermittent drive” [S35/S32, Fig. 10A] and a second focus bracketing method by “driving release” [S40/S32, Fig. 10B]; the photographing instruction is based on detections at S34/S37/S38/S31); and
an optical system configured to perform a first photographing method before reception of the photographing instruction, and a second photographing method after reception of the photographing instruction (Figs. 10’s; paras. 0102-0107; before receiving the photographing instruction, the second focus bracketing method by “driving release” [S40/S32, Fig. 10B; corresponding to Applicant’s “first photographing method”] is being used; after receiving the photographing instruction, switch to the first focus bracketing method by “intermittent drive” [S35/S32, Fig. 10A; corresponding to Applicant’s “second photographing method”]), and
wherein the optical system performs readout from a sensor, while keeping the drive of a focus lens, to acquire the plurality of first images when using the first photographing method (Fig. 10B), and stops the focus lens at different positions and performs readout from the sensor a plurality of times to acquire the plurality of second images when using the second photographing method (Fig. 10A) (paras. 0102-0107), and 
wherein when using the first photographing method, speed of the focus lens is based on read time of the sensor (Fig. 10B; para. 0067; the velocity/speed of the focus lens is based on a frame rate of the sensor when using the “driving release” focus bracketing method),
but fails to teach
wherein the at least one processor further executes instructions to generating a first combined image by combining a plurality of first images at different in-focus positions captured by using the first photographing method and to generating a second combined image by combining a plurality of second images at different in-focus positions captured by using the second photographing method.
However, in the same field of endeavor Bouchard teaches
wherein the at least one processor further executes instructions to generating a first combined image by combining a plurality of first images at different in-focus positions captured by using the first photographing method and to generating a second combined image by combining a plurality of second images at different in-focus positions captured by using the second photographing method (paras. 0077, 0096, 0101, 0109; Figs. 2B, 2D, 3D; combine forward/backward sequence of images A, B and C captured at different in-focus positions captured using the first photographing method by “driving release” [Fig. 2B] to generate a first fused image and combine forward/backward images A, B and C captured at different in-focus positions captured using the second photographing method by “intermittent drive” [Fig. 2D] to generate a second fused image;  the first fused image and the second fused image have extended DOF and are displayed/saved).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Bouchard in Oogami to have wherein the at least one processor further executes instructions to generating a first combined image by combining a plurality of first images at different in-focus positions captured by using the first photographing method and to generating a second combined image by combining a plurality of second images at different in-focus positions captured by using the second photographing method for acquiring improved composite video images with extended DOF at fast rate yielding a predicted result.

Regarding claim 2, the combination of Oogami and Bouchard teaches everything as claimed in claim 1. In addition, Bouchard teaches wherein the at least one processor further executes instructions to generate a first combined image by using the plurality of first images and generate a second combined image by using the plurality of second images, and wherein the first combined image provides a deeper depth of field than the plurality of first images, and the second combined image provides a deeper depth of field than the plurality of second images (paras. 0077, 0096, 0101, 0109; Figs. 2B, 2D, 3D; combine forward/backward sequence of images A, B and C captured at different in-focus positions captured by using the first photographing method by “driving release” [Fig. 2B] and combine forward/backward images A, B and C captured at different in-focus positions captured by using the second photographing method by “intermittent drive” [Fig. 2D] to generate real-time composite images with extended DOF and display/save them).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Bouchard in the combination of Oogami and Bouchard to have wherein the at least one processor further executes instructions to generate a first combined image by using the plurality of first images and generate a second combined image by using the plurality of second images, and wherein the first combined image provides a deeper depth of field than the plurality of first images, and the second combined image provides a deeper depth of field than the plurality of second images for combining different shallower DOF images to acquire improved composite video images with extended DOF at fast rate yielding a predicted result.

Regarding claim 3, the combination of Oogami and Bouchard teaches everything as claimed in claim 1. In addition, Bouchard teaches further comprising a monitor configured to display the first combined image (paras. 0077, 0096, 0101, 0109; Figs. 2B, 2D, 3D; combine forward/backward sequence of images A, B and C captured at different in-focus positions captured by using the first photographing method by “driving release” [Fig. 2B] and combine forward/backward images A, B and C captured at different in-focus positions captured by using the second photographing method by “intermittent drive” [Fig. 2D] to generate real-time composite images with extended DOF and display/save them).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Bouchard in the combination of Oogami and Bouchard to have further comprising a monitor configured to display the first combined image for providing real-time extended DOF images allowing users to see the better images that they are actually photographing in real-time yielding a predicted result.

Regarding claims 9 and 10, the combination of Oogami and Bouchard teaches everything as claimed in claim 3. In addition, Oogami teaches wherein the at least one processor further executes instructions to, before reception of the photographing instruction, cause the optical system to repetitively perform photographing by using the first photographing method (Figs. 10’s; paras. 0102-0107; before receiving the photographing instruction, the second focus bracketing method by “driving release” [S40, Fig. 10B] is being used; after receiving the photographing instruction, switch to the first focus bracketing method by “intermittent drive” [S35, Fig. 10A]), and 
Bouchard teaches combine a plurality of latest images captured by repetitively performing the first photographing method to update the first combined image (Claim 9) and wherein the monitor displays the second combined image (Claim 10) (paras. 0077, 0096, 0101, 0109; Figs. 2B, 2D, 3D; combine forward/backward sequence of images A, B and C captured at different in-focus positions captured by using the first photographing method by “driving release” [Fig. 2B] and combine forward/backward images A, B and C captured at different in-focus positions captured by using the second photographing method by “intermittent drive” [Fig. 2D] to generate real-time composite images with extended DOF and display/save them).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Bouchard in the combination of Oogami and Bouchard to have combine a plurality of latest images captured by repetitively performing the first photographing method to update the first combined image and wherein the monitor displays the second combined image for providing real-time extended DOF images allowing users to see the better images that they are actually photographing in real-time yielding a predicted result.

Regarding claim 11, the combination of Oogami and Bouchard teaches everything as claimed in claim 1. In addition, Oogami teaches the optical system perform readout from the sensor by using the second photographing method after the focus lens stops and is at rest (paras. 0102-0107; a first focus bracketing method by “intermittent drive” [S35, Fig. 10A]).

Regarding claim 12, the combination of Oogami and Bouchard teaches everything as claimed in claim 1. In addition, Bouchard teaches wherein, while reciprocating the focus lens, the optical system captures images for generating one combined image, during one forward path or in one return path (paras. 0077, 0096, 0101, 0109; Figs. 2B, 2D, 3D; combine forward/backward sequence of images A, B and C captured at different in-focus positions captured by using the first photographing method by “driving release” [Fig. 2B] and combine forward/backward images A, B and C captured at different in-focus positions captured by using the second photographing method by “intermittent drive” [Fig. 2D] to generate real-time composite images with extended DOF and display/save them).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Bouchard in the combination of Oogami and Bouchard to have wherein, while reciprocating the focus lens, the optical system captures images for generating one combined image, during one forward path or in one return path for combining different shallower DOF images in forward/return path to acquire improved composite video images with extended DOF at fast rate yielding a predicted result.

Regarding claim 13, the combination of Oogami and Bouchard teaches everything as claimed in claim 1. In addition, Oogami teaches wherein, upon reception of the photographing instruction while the optical system is performing the first photographing method, the at least one processor further executes instructions to move the focus position to a predetermined position and then start the second photographing method (Figs. 10’s; paras. 0102-0107; before receiving the photographing instruction, the focus bracketing method by “driving release” [S40, Fig. 10B] is being used; after receiving the photographing instruction while performing the focus bracketing method by “driving release” [S40, Fig. 10B], switch to the focus bracketing method by “intermittent drive” [S35, Fig. 10A]: move the focus position to Pnear and start the focus bracketing method by “intermittent drive”).

Regarding claim 14, the combination of Oogami and Bouchard teaches everything as claimed in claim 13. In addition, Oogami teaches wherein, upon reception of the photographing instruction while the optical system is performing the first photographing method, the at least one processor further executes instructions not to perform photographing by using the first photographing method while the focus position is being moved to the predetermined position (Figs. 10’s; paras. 0102-0107; after receiving the photographing instruction while performing the focus bracketing method by “driving release” [S40, Fig. 10B], switch to the focus bracketing method by “intermittent drive” [S35, Fig. 10A]; Thus, the focus bracketing method by “driving release” [S40, Fig. 10B] is not performed while the focus bracketing method by “intermittent drive” is being performed by moving the focus position to Pnear to start the focus bracketing method by “intermittent drive”).

Regarding claim 15, the combination of Oogami and Bouchard teaches everything as claimed in claim 13. In addition, Oogami teaches wherein, upon reception of the photographing instruction while the optical system is performing the first photographing method, the at least one processor further executes instructions to move the focus position to a predetermined position (Figs. 10’s; paras. 0102-0107; when receiving the photographing instruction while performing the focus bracketing method by “driving release” [S40, Fig. 10B], control to move the focus position at t5 at faster speed than during t0-t3), and
wherein speed of the focus lens while the focus position is being moved to the predetermined position is faster than the speed of the focus lens while the optical system is performing the first photographing method (Fig. 10B: control to move to the focus position at t5 at faster speed than during t0-t3; Fig. 10A: control to move to the focus position at t2 at higher speed Vp in figure 10A than the speed during t6-t11 in figure 10B).

Regarding claim 16, the combination of Oogami and Bouchard teaches everything as claimed in claim 13. In addition, Oogami teaches wherein, upon reception of the photographing instruction while the optical system is performing the first photographing method, the at least one processor further executes instructions to immediately start the second photographing method (Figs. 10’s; paras. 0102-0107; before receiving the photographing instruction, the second focus bracketing method by “driving release” [S40, Fig. 10B] is being used; after receiving the photographing instruction, immediately switch to the first focus bracketing method by “intermittent drive” [S35, Fig. 10A]).

Regarding claim 17, the combination of Oogami and Bouchard teaches everything as claimed in claim 1. In addition, Oogami teaches wherein the at least one processor further executes instructions to move the focus position to a predetermined position (Pnear) and then the optical system starts the first photographing method (Fig. 10B).

Regarding claim 18, the combination of Oogami and Bouchard teaches everything as claimed in claim 17. In addition, Oogami teaches wherein the predetermined position is a position when the first photographing method is started, or an intermediate position in a forward path and in a return path in the first photographing method, or a position where the forward path ends in the first photographing method, or the focus position of one of the plurality of second images captured by using the second photographing method (Figs. 10B, 10A).

Regarding claim 19, the combination of Oogami and Bouchard teaches everything as claimed in claim 1. In addition, Oogami teaches wherein the photographing instruction includes an instruction for acquiring a photographing parameter for performing the first or the second photographing method (Fig. 10C; paras. 0102-0107; receiving a photographing instruction to switch between a first focus bracketing method by “intermittent drive” [S35, Fig. 10A] and a second focus bracketing method by “driving release” [S40, Fig. 10B]; the photographing instruction including detections at S34/S37/S38/S31 for acquiring a photographing parameter: user input, motion vector, first speed, depth of field…).

Regarding claim 20, Oogami teaches An apparatus (Figs. 1, 10) comprising:
at least one memory configured to store instructions;
at least one processor in communication with the at least one memory and configured to execute the instructions (Figs. 1, 10’s; paras. 0102-0107) to:
perform second detection (Fig. 10C; paras. 0102-0107; receiving a photographing instruction to switch between a first focus bracketing method by “intermittent drive” [S35, Fig. 10A] and a second focus bracketing method by “driving release” [S40, Fig. 10B]; the photographing instruction is based on detections performed at S34/S37/S38/S31);
an optical system configured to perform a first or a second photographing method based on information detected in the second detection (Figs. 10’s; paras. 0102-0107; before receiving the photographing instruction, the second focus bracketing method by “driving release” [S40, Fig. 10B; corresponding to Applicant’s “first photographing method”] is being used; based on the detections, switch to the first focus bracketing method by “intermittent drive” [S35, Fig. 10A; corresponding to Applicant’s “second photographing method”]); and
wherein the optical system reads a sensor, while keeping the drive of a focus lens, to acquire the plurality of first images by using the first photographing method (Fig. 10B), and stops the focus lens at different positions and reads the sensor a plurality of times to acquire the plurality of second images by using the second photographing method (Fig. 10A) (paras. 0102-0107), and 
wherein when using the first photographing method, speed of the focus lens is based on read time of the sensor (Fig. 10B; para. 0067; the velocity/speed of the focus lens is based on a frame rate of the sensor when using the “driving release” focus bracketing method),
but fails to teach
a monitor configured to display a first or a second combined image,
wherein the at least one processor further executes instructions to generate the first combined image based on a plurality of first images at different in-focus positions captured by using the first photographing method, or the second combined image based on a plurality of second images at different in-focus positions captured by using the second photographing method.
However, in the same field of endeavor Bouchard teaches
a monitor configured to display a first or a second combined image, wherein the at least one processor further executes instructions to generate the first combined image based on a plurality of first images at different in-focus positions captured by using the first photographing method, or the second combined image based on a plurality of second images at different in-focus positions captured by using the second photographing method (paras. 0077, 0096, 0101, 0109; Figs. 2B, 2D, 3D; combine forward/backward sequence of images A, B and C captured at different in-focus positions captured using the first photographing method by “driving release” [Fig. 2B] to generate a first fused image and combine forward/backward images A, B and C captured at different in-focus positions captured using the second photographing method by “intermittent drive” [Fig. 2D] to generate a second fused image;  the first fused image and the second fused image have extended DOF and are displayed/saved).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Bouchard in Oogami to have a monitor configured to display a first or a second combined image, wherein the at least one processor further executes instructions to generate the first combined image based on a plurality of first images at different in-focus positions captured by using the first photographing method, or the second combined image based on a plurality of second images at different in-focus positions captured by using the second photographing method for acquiring improved composite video images with extended DOF at fast rate yielding a predicted result.

Regarding claim 21, the combination of Oogami and Bouchard teaches everything as claimed in claim 20. In addition, Oogami teaches wherein the at least one processor further executes instructions to, in the second detection, detect a user operation, or detect an angular velocity, or detect whether a tripod is attached to the apparatus, or detect a motion vector based on images captured by the optical system (Fig. 10C; paras. 0102-0107; detections performed at S34/S37/S38/S31 to detect user input, motion vector, first speed, depth of field…).

Regarding claim 22, claim 22 reciting features corresponding to claim 1 is also rejected for the same reasons presented above in claim 1.

Regarding claim 23, claim 23 reciting features corresponding to claim 20 is also rejected for the same reasons presented above in claim 20.

Regarding claim 24, the combination of Oogami and Bouchard teaches everything as claimed in claim 22. In addition, Oogami teaches A non-transitory computer-readable storage medium which stores a program for causing a computer of an apparatus to execute a control method according to claim 22 (Fig. 1; paras. 0039-0044).

Regarding claim 25, the combination of Oogami and Bouchard teaches everything as claimed in claim 23. In addition, Oogami teaches A non-transitory computer-readable storage medium which stores a program for causing a computer of an apparatus to execute a control method according to claim 23 (Fig. 1; paras. 0039-0044).

Regarding claim 26, the combination of Oogami and Bouchard teaches everything as claimed in claim 1. In addition, Oogami teaches wherein when using the first photographing method, the speed of the focus lens is based on performance of the focus lens (Fig. 10B; para. 0067; how fast the focus lens moving depends on its performance/capability of course).

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oogami (US 2018/0172949 A1) in view of Bouchard et al (US 2021/0158496 A1) as applied to claim 3 or 1, and further in view of Matsunaga (US 2019/0089908).
Regarding claims 4 and 5, the combination of Oogami and Bouchard teaches everything as claimed in claim 3, but fails to expressly teach
wherein the at least one processor further executes instructions to perform first detection for detecting movement of a subject, and wherein, upon detection of the movement of subject in the first detection, the monitor stops displaying the first combined image (Claim 4);
wherein, after the monitor stops displaying the first combined image, the monitor displays a live view captured by the optical system (claim 5).
However, in the same field of endeavor Matsunaga expressly teaches
wherein the at least one processor further executes instructions to perform first detection for detecting movement of a subject, and wherein, upon detection of the movement of subject in the first detection, the monitor stops displaying the first combined image; wherein, after the monitor stops displaying the first combined image, the monitor displays a live view captured by the optical system (Matsunaga: Figs. 2-6; paras. 0058-0060; S5+S7 detecting whether subject movement is large or not and upon detection of the subject movement being large, stopping displaying a live-view focus stacked image and the display displays a normal live-view image captured by the optical system; Bouchard teaches the first combined image as presented above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Matsunaga in the combination of Oogami and Bouchard to have wherein the at least one processor further executes instructions to perform first detection for detecting movement of a subject, and wherein, upon detection of the movement of subject in the first detection, the monitor stops displaying the first combined image; wherein, after the monitor stops displaying the first combined image, the monitor displays a live view captured by the optical system for providing improved live-view images with better quality and faster rate yielding a predicted result.

Regarding claim 6, the combination of Oogami and Bouchard teaches everything as claimed in claim 1, but fails to expressly teach
wherein the at least one processor further executes instructions to:
perform first detection for detecting movement of subject, and stop process of the combination upon detection of the subject's motion in the first detection.
However, in the same field of endeavor Matsunaga expressly teaches
wherein the at least one processor further executes instructions to:
perform first detection for detecting movement of subject, and stop process of the combination upon detection of the subject's motion in the first detection (Matsunaga: Figs. 2-6; paras. 0058-0065; S3-S7 detecting whether subject movement is large or not and upon detection of the subject movement being large, stopping combined image generation S11 for a live-view focus stacked image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Matsunaga in the combination of Oogami and Bouchard to have wherein the at least one processor further executes instructions to: perform first detection for detecting movement of subject, and stop process of the combination upon detection of the subject's motion in the first detection for stopping generating a combined image with large object movement providing improved live-view images with better quality and faster rate yielding a predicted result.

Regarding claim 7, the combination of Oogami, Bouchard and Matsunaga teaches everything as claimed in claim 4. In addition, Matsunaga teaches wherein the at least one processor further executes instructions to, in the first detection, compare images at adjacent focus positions from among the plurality of first images to detect the movement of subject (Matsunaga: Figs. 2-6; paras. 0058-0060; comparing images at adjacent focus positions to detect subject movement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Matsunaga in the combination of Oogami, Bouchard and Matsunag to have wherein the at least one processor further executes instructions to, in the first detection, compare images at adjacent focus positions from among the plurality of first images to detect the movement of subject for enabling large subject movement detection allowing to stop generating a combined image with large object movement providing improved live-view images with better quality and faster rate yielding a predicted result.

Regarding claim 8, the combination of Oogami, Bouchard and Matsunaga teaches everything as claimed in claim 4. In addition, Matsunaga and Bouchard teach wherein the at least one processor further executes instructions to, in the first detection, compare images at the same focus positions from among the plurality of first images to detect the movement of subject (Matsunaga: Figs. 2-6; paras. 0058-0060; comparing images at adjacent focus positions to detect subject movement; Bouchard: fig. 3D shows the captured sequence ABCCBA… have two adjacent images captured at the same focus positions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Matsunaga and Bouchard in the combination of Oogami, Bouchard and Matsunaga to have wherein the at least one processor further executes instructions to, in the first detection, compare images at the same focus positions from among the plurality of first images to detect the movement of subject for capturing improved focus stacked images and generating improved live-view images with better quality and faster rate yielding a predicted result.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696